
	
		II
		112th CONGRESS
		1st Session
		S. 1289
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2011
			Mr. Carper (for himself
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  tax gap, and for other purposes.
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Taxpayer Advocacy and
			 Government Accountability Promotion Act of 2011 or the
			 TAX GAP Act of
			 2011.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title,
				etc.
					TITLE I—Taxpayer simplification, protection, and
				fairness
					Sec. 101. Taxpayer assistance and tax simplification
				report.
					Sec. 102. Elimination of taxpayer obligation to pay credit and
				debit card processing fees for certain tax payments.
					Sec. 103. Make offer-in-compromise application rules less
				onerous for taxpayers.
					Sec. 104. Elimination of special rules modifying amount of
				estimated tax payments by corporation.
					Sec. 105. Repeal of special estimated tax payment provision for
				certain insurance companies.
					Sec. 106. Repeal of designation of nonqualified preferred
				stock.
					Sec. 107. De minimis apology payments pilot
				program.
					TITLE II—Clarification of tax forms and filing
				requirements
					Sec. 201. Clarification of information on Schedule
				C.
					Sec. 202. Increased electronic filing of returns.
					Sec. 203. Clarification of electronic filing requirements for
				paid preparers.
					Sec. 204. Requirement that electronically prepared paper
				returns include 2D barcode.
					Sec. 205. Authorization to require certain employee benefit
				plan information returns and reports to be filed electronically.
					TITLE III—Enhanced information reporting
					Sec. 301. Automatic reporting on certain government payments
				for property and services.
					Sec. 302. Additional information on returns relating to
				mortgage interest.
					Sec. 303. Improved information reporting on unreported and
				underreported financial accounts.
					TITLE IV—Payments to certain contractors
					Sec. 401. Requirements for withholding with respect to payments
				to contractors.
					Sec. 402. Continuous levy on payments to Medicaid providers and
				suppliers.
					Sec. 403. Levy authority for payments to Medicare providers
				with delinquent tax debt.
					Sec. 404. 100 percent levy for payments to Federal vendors
				relating to property.
					TITLE V—Improved tax administration and coordination
					Sec. 501. Requirement for prisons located in U.S. to provide
				information for tax administration.
					Sec. 502. Facilitation of tax compliance with Indian tribal
				governments.
					Sec. 503. Improvement in access to information in the National
				Directory of New Hires for tax administration purposes.
					Sec. 504. Clarification of taxpayer privacy by improvement of
				investigative disclosure statute.
					Sec. 505. Authorization for Financial Management Service
				retention of transaction fees from levied amounts.
					TITLE VI—Clarification of penalties and liabilities
					Sec. 601. Clarification of penalty for failure to comply with
				electronic filing requirements.
					Sec. 602. Increase in penalty on paid preparers who fail to
				comply with earned income tax credit due diligence requirements.
					Sec. 603. Increase in penalties for repeated and willful
				failure to file tax return.
					Sec. 604. Clarification of employee leasing companies liability
				for clients' Federal employment taxes.
					Sec. 605. Extension of statute of limitations where State or
				local adjustment affects Federal tax liability.
					Sec. 606. Elimination of restriction on offsetting refunds from
				former residents.
					TITLE VII—Understanding the tax gap
					Sec. 701. Tax gap strategy and reports.
					Sec. 702. Studies on the impact of tax gap
				legislation.
					Sec. 703. Reports on worker misclassification.
				
			ITaxpayer
			 simplification, protection, and fairness
			101.Taxpayer
			 assistance and tax simplification report
				(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Commissioner
			 of the Internal Revenue Service, shall submit to Congress a report on taxpayer
			 assistance and tax simplification.
				(b)Matters
			 includedThe report required under subsection (a) shall be based
			 on examinations of tax policy and of tax compliance enforcement and shall
			 include the following:
					(1)An assessment of
			 the current and proposed efforts of the Internal Revenue Service with respect
			 to the simplification of tax forms, publications, and filing requirements for
			 individual taxpayers and for sole proprietor taxpayers, including additional,
			 plain-language guidance for taxpayers. Such assessment shall include specific
			 recommendations on—
						(A)how these or
			 additional efforts may be improved or expanded upon, including through paid
			 preparers and tax preparation software, and
						(B)requiring or
			 encouraging the Internal Revenue Service, to the maximum extent possible, to
			 test its forms and publications on actual taxpayers prior to
			 publication.
						(2)An assessment of
			 the current efforts of the Internal Revenue Service—
						(A)to reduce the
			 time between receipt of an electronically filed tax return and the issuance of
			 a refund, and
						(B)to reduce the
			 time between receipt of a manually filed tax return and the issuance of a
			 refund.
						(3)An assessment of
			 the efforts of the Internal Revenue Service to induce voluntary compliance by
			 individual taxpayers and sole proprietor taxpayers, with a particular focus on
			 current efforts to reduce administrative and compliance burdens. Such
			 assessment shall include specific recommendations on how voluntary compliance
			 may be improved or expanded upon, particularly in an environment where most
			 taxpayers use paid preparers or tax preparation software.
					(4)An assessment of
			 the current efforts of the Internal Revenue Service to improve taxpayer
			 service, including through outreach programs, taxpayer education, preparer
			 education, tax software industry coordination, and expanded availability of
			 online, Internet-based tax information and filing services offered by the
			 Internal Revenue Service. Such assessment shall include specific
			 recommendations on how these or additional efforts may be improved or expanded
			 upon.
					(5)An assessment of
			 the efficacy of previous Internal Revenue Service efforts with respect to
			 settlement initiatives, including the effect of such initiatives on improving
			 compliance and reducing current and future revenues lost due to tax evasion.
			 Such assessment shall include specific recommendations on how, or whether,
			 these or additional efforts may be improved or expanded upon.
					(6)An assessment of
			 the personnel, infrastructure, information technology, and capabilities of the
			 Internal Revenue Service with respect to ensuring and promoting taxpayer
			 service, encouraging voluntary compliance, enforcing involuntary
			 compliance.
					(c)Use of
			 dataThe report under subsection (a) shall, wherever possible, be
			 based on empirical data, agency-conducted tests, and quantitative
			 evidence.
				102.Elimination of
			 taxpayer obligation to pay credit and debit card processing fees for certain
			 tax payments
				(a)In
			 generalParagraph (2) of section 6311(d) is amended to read as
			 follows:
					
						(2)Authority to
				enter into contractsNotwithstanding section 3718(f) of title 31,
				United States Code—
							(A)In
				generalThe Secretary is authorized to enter into contracts to
				obtain services related to receiving payment by other means where cost
				beneficial to the Government. Except as provided in subparagraph (B), the
				Secretary may not pay any fee or provide any other consideration under any such
				contract for the use of credit, debit, or charge cards for the payment of taxes
				imposed by subtitle A.
							(B)Services
				provided by financial agents of the GovernmentThe Secretary is
				authorized to utilize services provided by a financial agent of the Government
				to receive payment of delinquent tax liability made by credit, debit, or charge
				card, and to pay such financial agent any contracted fees or other
				consideration for the acceptance and processing of card transactions in
				connection with such
				services.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
				103.Make
			 offer-in-compromise application rules less onerous for taxpayers
				(a)In
			 generalSection 7122 is amended by striking subsection (c) and by
			 redesignating subsections (d), (e), (f), and (g) as subsections (c), (d), (e),
			 and (f), respectively.
				(b)Conforming
			 amendments
					(1)Paragraph (3) of
			 section 7122(c), as redesignated by subsection (a), is amended by striking
			 subparagraph (C), by striking , and at the end of subparagraph
			 (B) and inserting a period, and by adding and at the end of
			 subparagraph (A).
					(2)Subsection (f) of
			 section 6159 is amended by striking section 7122(e) and
			 inserting section 7122(d).
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 offers-in-compromise submitted after the date of the enactment of this
			 Act.
				104.Elimination of
			 special rules modifying amount of estimated tax payments by
			 corporationThe Corporate
			 Estimated Tax Shift Act of 2009 (and any modification of such section contained
			 in any other provision of law) and section 561 of the Hiring Incentives to
			 Restore Employment Act (and any modification of such section contained in any
			 other provision of law) shall not apply with respect to any installment of
			 corporate estimated tax for any taxable year beginning after December 31,
			 2013.
			105.Repeal of
			 special estimated tax payment provision for certain insurance
			 companies
				(a)In
			 generalSection 847 is repealed, effective for taxable years
			 beginning after December 31, 2012.
				(b)Transition
			 rules
					(1)Existing
			 special loss discount accounts
						(A)In
			 generalIn the case of a company that has a special loss discount
			 account (within the meaning of section 847(a)(3) of the Internal Revenue Code
			 of 1986, as in effect on the date of the enactment of this Act) on December 31,
			 2012, the entire amount of such account shall be subtracted from such account
			 and, unless the company makes the election under subparagraph (B), shall be
			 included in gross income for such company's first taxable year beginning after
			 such date.
						(B)Election to
			 include amounts ratably over 4 yearsIf a company makes the
			 election under this subparagraph, in such time and manner as the Secretary may
			 prescribe, the amount of such company's special loss discount account which is
			 subtracted from such account by reason of subparagraph (A) shall be included in
			 gross income ratably over the 4-taxable-year period beginning with such
			 company's first taxable year beginning after December 31, 2012.
						(2)Accumulated
			 special estimated tax payments
						(A)In
			 generalUnless the company makes the election under paragraph
			 (1)(B), the amount of any special estimated tax payments made by such company
			 under section 847 of the Internal Revenue Code of 1986 in taxable years
			 beginning before December 31, 2012, which have not previously been applied to
			 reduce tax liability shall be applied to reduce any additional tax liability
			 resulting from the application of paragraph (1)(A) for the company's first
			 taxable year beginning after December 31, 2012.
						(B)Companies
			 electing 4-year income inclusionIn the case of a company that
			 makes the election under paragraph (1)(B), the amount of any special estimated
			 tax payments made by such company under section 847 of such Code in taxable
			 years beginning before December 31, 2012, which have not previously been
			 applied to reduce tax liability shall be applied on a year-by-year basis to
			 reduce any additional tax liability resulting from the application of paragraph
			 (1)(B) for the taxable years in the 4-taxable-year period under such
			 paragraph.
						(C)Excess special
			 estimated tax paymentsIf the amount of special estimated tax
			 payments to which subparagraph (A) or (B) applies exceeds—
							(i)the
			 additional tax liability resulting from the application of paragraph (1)(A) for
			 the company's first taxable year beginning after December 31, 2012, or
							(ii)the total
			 additional tax liability resulting from the application of paragraph (1)(B) for
			 the company's first 4 taxable years beginning after such date,
							whichever
			 is applicable, such excess amount shall be treated as a payment of the
			 company's estimated tax under section 6655 of such Code, beginning with the
			 first quarter of the first taxable year beginning after such date or, in the
			 case of an election under paragraph (1)(B), the first quarter of the 4th
			 taxable year beginning after such date.106.Repeal of
			 designation of nonqualified preferred stock
				(a)In
			 generalSection 351 is amended by striking subsection (g) and by
			 redesignating subsection (h) as subsection (g).
				(b)Conforming
			 amendments
					(1)Section
			 45D(b)(6)(A) is amended by striking (other than nonqualified preferred
			 stock as defined in section 351(g)(2)).
					(2)Section 354(a)(2)
			 is amended—
						(A)by striking
			 (including nonqualified preferred stock, as defined in section
			 351(g)(2)) in subparagraph (B), and
						(B)by striking
			 subparagraph (C).
						(3)Section 354(a)(3)
			 is amended by striking nonqualified preferred stock and.
					(4)Section 355(a)(3)
			 is amended—
						(A)by striking
			 (including nonqualified preferred stock, as defined in section
			 351(g)(2)) in subparagraph (C), and
						(B)by striking
			 subparagraph (D).
						(5)Section 355(a)(4)
			 is amended by striking nonqualified preferred stock and.
					(6)Section 356 is
			 amended by striking subsection (e) and by redesignating subsections (f) and (g)
			 as subsections (e) and (f), respectively.
					(7)Section 1036 is
			 amended by striking subsection (b) and by redesignating subsection (c) as
			 subsection (b).
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2012.
				107.De minimis
			 apology payments pilot program
				(a)In
			 generalSection 7811(b) is amended by striking or
			 at the end of paragraph (1), by striking the period and inserting ,
			 or at the end of paragraph (2)(D), and adding at the end the following
			 new paragraph:
					
						(3)to make an
				apology payment under subsection (h) in the case of any order issued during
				2012 or 2013, upon the determination that such order—
							(A)has been
				accepted, or
							(B)if challenged,
				has been administratively
				sustained.
							.
				(b)Apology
			 paymentSection 7811 is amended by adding at the end the
			 following new subsection:
					
						(h)Apology payment
				program
							(1)In
				generalA taxpayer assistance order may require the Secretary to
				provide an apology payment on behalf of the Internal Revenue Service to the
				taxpayer under this subsection in any case in which the National Taxpayer
				Advocate determines that any action or inaction by the Internal Revenue Service
				has caused excess expense or undue burden on a taxpayer.
							(2)Taxpayer
				limitationsIn the case of any apology payment required under
				this subsection to any taxpayer with respect to any taxable year—
								(A)such payment
				shall not be less than $100, and
								(B)such payment
				shall not exceed $1,000.
								(3)Aggregate
				yearly limitationThe amount of apology payments which the
				National Taxpayer Advocate may require to be paid for any fiscal year shall not
				exceed
				$250,000.
							.
				(c)ReportsClause
			 (ii) of section 7803(c)(2)(B) is amended by striking and at the
			 end of subclause (X), by redesignating subclause (XI) as subclause (XII), and
			 by inserting after subclause (X) the following new subclause:
					
						(XI)contain a
				summary of all Taxpayer Assistance Orders which require an apology payment
				under section 7811(h),
				and
						.
				(d)Exclusion of
			 apology payments from gross income
					(1)In
			 generalPart III of subchapter B of chapter 1 is amended by
			 inserting before section 140 the following new section:
						
							139F.Internal
				Revenue Service apology paymentsGross income shall not include any apology
				payment received by a taxpayer as a result of a Taxpayer Assistance Order
				described in section
				7811(h).
							.
					(2)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 is amended by inserting before the item relating to section 140 the
			 following new item:
						
							
								Sec. 139F. Internal Revenue Service apology
				payments.
							
							.
					(e)Effective
			 dates
					(1)In
			 generalThe amendments made by subsections (a) and (b) shall
			 apply to orders issued after December 31, 2011.
					(2)ReportsThe
			 amendments made by subsection (c) shall apply to reports required to be
			 submitted after December 31, 2011.
					(3)ExclusionThe
			 amendments made by subsection (d) shall apply to taxable years beginning after
			 December 31, 2011.
					(f)Study and
			 report on apology payments programNot later than December 31,
			 2013, the Secretary of the Treasury shall submit to Congress a report on the
			 apology payments program under the amendments made by this section. Such report
			 shall contain—
					(1)an evaluation
			 of—
						(A)the merits and
			 effects of such program on—
							(i)taxpayers who
			 received payments under section 7811(h), and
							(ii)the Internal
			 Revenue Service, and
							(B)the impact of the
			 program on all taxpayers and the public, and
						(2)recommendations
			 whether the program should be extended, and, if so, whether and how it should
			 be improved.
					IIClarification of
			 tax forms and filing requirements
			201.Clarification
			 of information on Schedule C
				(a)Revision of
			 Schedule CNot later than December 31, 2012, the Secretary of the
			 Treasury shall revise Schedule C to Form 1040 (hereafter in this section
			 referred to as Schedule C) to require that taxpayers engaged in
			 a trade or business provide the information required under this
			 subsection.
					(1)Additional
			 gross receipts informationWith respect to the gross receipts of
			 the taxpayer from any trade or business, Schedule C shall require the taxpayer
			 to provide the following:
						(A)The total of
			 amount of gross receipts or sales reported to the taxpayer through payee
			 statements (as defined in section 6724(d)(2) of the Internal Revenue Code of
			 1986) and the number of such payee statements received by the taxpayer.
						(B)The total of
			 amount of gross receipts or sales not included under subparagraph (A).
						(2)Additional
			 expense informationWith respect to payments made by the taxpayer
			 in connection with any trade or business, Schedule C shall require the taxpayer
			 to provide the following:
						(A)The total of
			 amounts reported by the taxpayer through payee statements (as so
			 defined).
						(B)The number of
			 payee statements (as so defined) furnished by the taxpayer.
						(C)Such other
			 information as required by the Secretary with respect to payments in connection
			 with—
							(i)goods, and
							(ii)services.
							(b)Report on
			 improving voluntary compliance by sole proprietors
					(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Secretary of the Treasury shall submit to Congress a report
			 setting forth recommendations on—
						(A)whether the
			 Internal Revenue Service should provide additional assistance to first-time
			 Schedule C filers by means of regular communications, a small business hotline,
			 a published resource guide, or automatic or computer-generated
			 soft notices,
						(B)ways in which the
			 Internal Revenue Service can work with small businesses, trade representatives,
			 tax preparation software firms, and paid preparer representatives to determine
			 whether and how specific changes to existing education and guidance would help
			 those filing the Schedule C,
						(C)ways to clarify
			 the instructions for Schedule C to indicate that information returns may be
			 required to be filed by sole proprietors who deduct expenses for wages, fees,
			 and commissions,
						(D)suggested changes
			 to the Internal Revenue Service's electronic and computer-based system for
			 filing information returns to accommodate those filing information returns on
			 payments made to sole proprietors, including whether the Internal Revenue
			 Service should develop an Internet-based system for filing information
			 returns,
						(E)identification
			 and analysis of the best practices that are utilized by States and by foreign
			 governments with respect to encouraging voluntary tax compliance by sole
			 proprietors, and ways these best practices may be adopted by the Internal
			 Revenue Service,
						(F)whether, in the
			 case of tax returns containing income from a trade or business, the inclusion
			 of a checkbox or other indicator indicating whether the taxpayer had a
			 1099–MISC filing requirement would affect voluntary compliance by taxpayers,
			 and
						(G)such other
			 improvements with respect to improving voluntary compliance by sole proprietors
			 as the Secretary determines is appropriate.
						(2)Use of
			 dataThe recommendations submitted in the report under paragraph
			 (1) shall, wherever possible, be based on empirical data, agency-conducted
			 tests, and quantitative evidence.
					202.Increased
			 electronic filing of returns
				(a)Persons
			 required To file Schedule M–3Paragraph (2) of section 6011(e) is
			 amended—
					(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively,
					(2)by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:
						
							(A)shall require any
				corporation or partnership that has assets in excess of $10,000,000 on the last
				day of the taxable year to file returns on magnetic
				media,
							,
				and
					(3)by inserting
			 except as provided in subparagraph (A), before shall not
			 require in subparagraph (B), as so redesignated.
					(b)Reduction of
			 thresholdSubparagraph (B) of section 6011(e)(2), as redesignated
			 by subsection (a), is amended by striking at least 250 returns
			 and inserting more than a de minimis number of returns (as determined by
			 the Secretary) .
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2012.
				203.Clarification
			 of electronic filing requirements for paid preparers
				(a)Lower threshold
			 for paid preparersSection 6011(e)(3)(B) is amended by striking
			 10 and inserting 5.
				(b)Threshold based
			 on returns preparedParagraph (3) of section 6011(e) is
			 amended—
					(1)by striking
			 filed in subparagraph (A)(i) and inserting
			 prepared, and
					(2)by striking
			 file in subparagraph (B) and inserting
			 prepare.
					(c)PenaltySection
			 6695 is amended by adding at the end the following new subsection:
					
						(h)Failure To file
				return on magnetic mediaAny person who is a tax return preparer
				with respect to any individual income tax return and who must file such return
				on magnetic media pursuant to the requirement of section 6011(e)(3) and fails
				to comply with the requirements of section 6011(e)(3) shall pay a penalty of
				$50 for such failure unless it is shown that such failure is due to reasonable
				cause and not due to willful neglect. The maximum penalty imposed under this
				subsection on any person with respect to individual income tax returns filed
				during any calendar year shall not exceed
				$25,000.
						.
				(d)Technical
			 amendmentSection 6011(e)(3)(A) is amended by striking
			 than and inserting that.
				(e)Effective
			 dateThe amendments made by this section shall apply to returns
			 filed for taxable years beginning after December 31, 2011.
				204.Requirement
			 that electronically prepared paper returns include 2D barcode
				(a)In
			 generalSubsection (e) of section 6011 is amended by adding at
			 the end the following new paragraph:
					
						(5)Special rule
				for returns prepared electronically and submitted on paperThe
				Secretary shall require that any return of tax which is prepared
				electronically, but is printed and filed on paper, bear a matrix code or 2D
				barcode which can, when scanned, convert such return to electronic
				format.
						.
				(b)Conforming
			 amendmentParagraph (1) of section 6011(e) is amended by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (5).
				(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 of tax the due date for which (including extensions) is after December 31,
			 2012.
				205.Authorization
			 to require certain employee benefit plan information returns and reports to be
			 filed electronically
				(a)In
			 generalParagraph (2) of section 6011(e), as amended by this Act,
			 is amended by adding at the end the following new sentence: Subparagraph
			 (B) shall not apply in the case of a return or report required by section 6057,
			 6058, or 6059..
				(b)Effective
			 dateThe amendment made by this section shall apply to plan years
			 beginning after December 31, 2012.
				IIIEnhanced
			 information reporting
			301.Automatic
			 reporting on certain government payments for property and services
				(a)In
			 generalSection 6041, as amended by the Comprehensive 1099
			 Taxpayer Protection and Repayment of Exchange Subsidy Overpayments Act of 2011,
			 is amended by adding at the end the following new subsection:
					
						(h)Applications to
				governmental unitsFor purposes of this section—
							(1)Treated as
				personsThe term person includes any governmental
				unit (and any agency or instrumentality thereof).
							(2)Special
				rulesIn the case of any payment by a governmental entity or any
				agency or instrumentality thereof—
								(A)subsection (a)
				shall be applied without regard to the trade or business requirement contained
				therein, and
								(B)any return under
				this section shall be made by the officer or employee having control of the
				payment or appropriately designated for the purpose of making such
				return.
								(3)ExceptionsThis
				subsection shall not apply to such payments as the Secretary may specify in
				regulations prescribed after the date of the enactment of this subsection. Such
				regulations may include—
								(A)payments of
				interest,
								(B)payments for real
				property,
								(C)payments to
				entities exempt from tax or foreign governments,
								(D)intergovernmental
				payments,
								(E)payments made
				pursuant to classified or confidential contracts, including contracts described
				in section 6050M(e)(3) with respect to which the requirements of section
				6050M(e)(2) are met, and
								(F)any other payment
				with respect to which reporting is required under another provision of this
				title.
								.
				(b)Conforming
			 amendments to returns by governments regarding payments of remuneration for
			 services and direct sales to corporationsParagraph (3) of
			 section 6041A(d) is amended—
					(1)by striking
			 by federal executive
			 agencies in the heading,
					(2)by striking
			 by any Federal executive agency (as defined in section 6050M(b))
			 in subparagraph (A) and inserting by any governmental entity or any
			 agency or instrumentality thereof, and
					(3)by inserting
			 classified or confidential contracts, including after
			 services under in subparagraph (B)(i).
					(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2012.
				302.Additional
			 information on returns relating to mortgage interest
				(a)In
			 generalParagraph (2) of section 6050H(b) is amended by striking
			 and at the end of subparagraph (C), by redesignating
			 subparagraph (D) as subparagraph (G), and by inserting after subparagraph (C)
			 the following new subparagraphs:
					
						(D)the unpaid
				balance with respect to such mortgage,
						(E)the address of
				the property securing such mortgage, and
						(F)information with
				respect to whether the mortgage is a refinancing that occurred in such calendar
				year.
						.
				(b)Payee
			 statementsSubsection (d) of section 6050H is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)the information
				required to be included on the return under subparagraphs (D), (E), and (F) of
				subsection
				(b)(2).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 and statements the due date for which (determined without regard for
			 extensions) is after December 31, 2012.
				303.Improved
			 information reporting on unreported and underreported financial
			 accounts
				(a)Elimination of
			 minimum interest requirement
					(1)In
			 generalSection 6049(a) is amended by striking aggregating
			 $10 or more each place it appears.
					(2)Conforming
			 amendmentsSubparagraph (C) of section 6049(d)(5) is
			 amended—
						(A)by striking
			 which involves the payment of $10 or more of interest,
			 and
						(B)by striking
			 in the case of
			 transactions involving $10 or more in the
			 heading.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 returns filed after December 31, 2012.
					(b)Reporting of
			 non-Interest bearing deposits
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6049 the following new section:
						
							6049A.Returns
				regarding non-interest bearing deposits
								(a)Requirement of
				reportingEvery person who holds a reportable deposit during any
				calendar year shall make a return according to the forms or regulations
				prescribed by the Secretary, setting forth the name and address of the person
				for whom such deposit was held.
								(b)Reportable
				depositFor purposes of this section—
									(1)In
				generalThe term reportable deposit means—
										(A)any amount on
				deposit with—
											(i)a person carrying
				on the banking business,
											(ii)a mutual savings
				bank, a savings and loan association, a building and loan association, a
				cooperative bank, a homestead association, a credit union, an industrial loan
				association or bank, or any similar organization,
											(iii)a broker (as
				defined in section 6045(c)), or
											(iv)any other person
				provided in regulations prescribed by the Secretary, or
											(B)to the extent
				provided by the Secretary in regulations, any amount held by an insurance
				company, an investment company (as defined in section 3 of the Investment
				Company Act of 1940), or held in other pooled funds or trusts.
										(2)ExceptionsSuch
				term shall not include—
										(A)any amount with
				respect to which a report is made under section 6049,
										(B)any amount on
				deposit with or held by a natural person,
										(C)except to the
				extent provided in regulations, any amount—
											(i)held with respect
				to a person described in section 6049(b)(4),
											(ii)with respect to
				which section 6049(b)(5) would apply if a payment were made with respect to
				such amount, or
											(iii)on deposit with
				or held by a person described in section 6049(b)(2)(C), or
											(D)any amount for
				which the Secretary determines there is already sufficient reporting.
										(c)Statements To
				be furnished to persons with respect to whom information is required
									(1)In
				generalEvery person required to make a return under subsection
				(a) shall furnish to each person whose name is required to be set forth in such
				return a written statement showing—
										(A)the name,
				address, and phone number of the information contact of the person required to
				make such return, and
										(B)the reportable
				account with respect to which such return was made.
										(2)Time and form
				of statementThe written statement under paragraph (1)—
										(A)shall be
				furnished at a time and in a manner similar to the time and manner that
				statements are required to be filed under section 6049(c)(2), and
										(B)shall be in such
				form as the Secretary may prescribe by regulations.
										(d)PersonFor
				purposes of this section, the term person, when referring to the
				person for whom a deposit is held, includes any governmental unit and any
				agency or instrumentality thereof and any international organization and any
				agency or instrumentality
				thereof.
								.
					(2)Assessable
			 penalties
						(A)Failure to file
			 returnSubparagraph (B) of section 6724(d)(1) is amended by
			 striking or at the end of clause (xxii), by striking
			 and at the end of clause (xxiv) and inserting or,
			 and by inserting after clause (xxiv) the following new clause:
							
								(xxvi)section 6049A
				(relating to returns regarding non-interest bearing deposits),
				and
								.
						(B)Failure to file
			 payee statementParagraph (2) of section 6724(d) is amended by
			 striking or at the end of subparagraph (GG), by striking the
			 period at the end of subparagraph (HH) and inserting , or and by
			 inserting after subparagraph (HH) the following new subparagraph:
							
								(II)section 6049A(c)
				(relating to returns regarding non-interest bearing
				deposits).
								.
						(3)Clerical
			 amendmentThe table of section for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6049 the following new item:
						
							
								Sec. 6049A. Returns regarding non-interest bearing
				deposits.
							
							.
					(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 returns filed after December 31, 2012.
					IVPayments to
			 certain contractors
			401.Requirements
			 for withholding with respect to payments to contractors
				(a)In
			 general
					(1)RequirementParagraph
			 (1) of section 3406(a) is amended by striking or at the end of
			 subparagraph (C), by inserting or at the end of subparagraph
			 (D), and by inserting after subparagraph (D) the following new
			 subparagraph:
						
							(E)the Secretary has
				not provided verification to the payor that the TIN furnished by the payee is
				correct,
							.
					(2)Application
			 only to certain transactionsSubsection (a) of section 3406 is
			 amended by adding at the end the following new paragraph:
						
							(3)Subparagraph
				(E) of paragraph
				(1) applies only to certain other reportable
				paymentsSubparagraph (E) of paragraph (1) shall only apply to
				other reportable payments described in subparagraph (B) of subsection
				(b)(3).
							.
					(3)Period of
			 withholding
						(A)In
			 generalSection 3406(e) is amended by redesignating paragraph (5)
			 as paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
							
								(5)No matching
				TINIn any case in which the Secretary has not provided
				verification to the payor that the TIN furnished by the payee is correct
				pursuant to subsection (a)(1)(E), subsection (a) shall apply to such payment
				and any subsequent such payment made by the payor after the date such TIN was
				submitted to the Secretary for verification until the payee furnishes another
				TIN in the manner required and such TIN is verified by the Secretary as
				correct.
								.
						(B)Conforming
			 amendmentParagraph (2) of section 3406(e) is amended by
			 inserting pursuant to subsection (a)(1)(B), after is
			 incorrect.
						(b)Voluntary
			 withholdingSection 3402(p) is amended by redesignating paragraph
			 (3) as paragraph (4) and by inserting after paragraph (2) the following new
			 paragraph:
					
						(3)Certain
				payments to contractors
							(A)In
				generalIf, at the time of any specified payment to any person, a
				request by such person is in effect that such payment be subject to withholding
				under this chapter, the person making such payment shall deduct and withhold
				from such payment an amount equal to the rate in effect under such
				request.
							(B)Specified
				paymentFor purposes of this paragraph, the term specified
				payment means any payment described in subparagraph (A) or (B) of
				section 3406(b)(3).
							(C)RequestA
				request to subject a specified payment to withholding shall be made at such
				time and in such manner as the Secretary may by regulations prescribe, and
				shall specify a uniform percentage of withholding which is equal to any rate at
				which tax is imposed under subsection (a), (b), (c), or (d) of section 1, as
				appropriate,
							.
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to payments made after December 31, 2012.
					(2)CertificationThe
			 amendments made by subsection (a) shall not take effect before the date on
			 which the Secretary of the Treasury has certified that there is a system in
			 place to provide notifications in an accurate and timely manner regarding the
			 verification of taxpayer identification numbers submitted pursuant to section
			 3406(a)(1)(E) of the Internal Revenue Code of 1986 (as added by subsection
			 (a)).
					402.Continuous levy on
			 payments to Medicaid providers and suppliers
				(a)In
			 generalSection 6331(h)(2) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(D)any payment to
				any Medicaid provider or supplier under a State plan under title XIX of the
				Social Security
				Act.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 issued after December 31, 2012.
				403.Levy authority
			 for payments to Medicare providers with delinquent tax debt
				(a)In
			 generalSection 6331(h)(2), as amended by this Act, is amended by
			 striking and at the end of subparagraph (C), by striking the
			 period at the end of subparagraph (D) and inserting , and, and
			 by adding at the end the following new subparagraph:
					
						(E)any payment to
				any Medicare provider or supplier under title XVIII of the Social Security
				Act.
						.
				(b)100 percent
			 levySection 6331(h)(3) is amended by inserting or to a
			 provider or supplier described in paragraph (2)(E) after
			 Government.
				(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 after the date of the enactment of this Act.
				404.100 percent levy for payments to Federal
			 vendors relating to property
				(a)In generalSection 6331(h)(3) is amended by
			 striking goods or services and inserting property, goods,
			 or services.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to levies issued after the date of the enactment of
			 this Act.
				VImproved tax
			 administration and coordination
			501.Requirement
			 for prisons located in U.S. to provide information for tax
			 administration
				(a)In
			 generalSubchapter B of
			 chapter 61 is amended by redesignating section 6116 as section 6117 and by
			 inserting after section 6115 the following new section:
					
						6116.Requirement
				for prisons located in United States to provide information for tax
				administration
							(a)In
				generalNot later than September 15, 2011, and annually
				thereafter, the head of the Federal Bureau of Prisons and the head of any State
				agency charged with the responsibility for administration of prisons shall
				provide to the Secretary in electronic format a list with the information
				described in subsection (b) of all the inmates incarcerated within the prison
				system for any part of the prior 2 calendar years or the current calendar year
				through August 31.
							(b)InformationThe
				information with respect to each inmate is—
								(1)first, middle,
				and last name,
								(2)date of
				birth,
								(3)institution of
				current incarceration or, for released inmates, most recent
				incarceration,
								(4)prison assigned
				inmate number,
								(5)the date of
				incarceration,
								(6)the date of
				release or anticipated date of release,
								(7)the date of work
				release,
								(8)taxpayer
				identification number and whether the prison has verified such number,
								(9)last known
				address, and
								(10)any additional
				information as the Secretary may provide.
								(c)FormatThe
				Secretary shall determine the electronic format of the information described in
				subsection
				(b).
							.
				(b)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 striking the item relating to section 6116 and by adding at the end the
			 following new items:
					
						
							Sec. 6116. Requirement for prisons located in United States to
				provide information for tax administration.
							Sec. 6117. Cross
				reference.
						
						.
				502.Facilitation
			 of tax compliance with Indian tribal governments
				(a)In
			 generalParagraph (5) of section 6103(b) is amended—
					(1)by striking
			 and at the end of clause (ii)(III),
					(2)by striking the
			 period at the end of clause (iii)(II) and inserting , and,
			 and
					(3)by adding at the
			 end the following new clause:
						
							(iv)for purposes of
				subsections (d)(1) and (p), any Indian tribal government which imposes a tax on
				any income, wages, or other activity or transaction which is also taxed under
				any chapter of this title described in such
				subsection.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures made after the date of the enactment of this Act.
				503.Improvement in
			 access to information in the National Directory of New Hires for tax
			 administration purposes
				(a)In generalParagraph (3) of section 453(i) of the
			 Social Security Act (42 U.S.C. 653(i))
			 is amended to read as follows:
					
						(3)Administration of Federal tax
				lawsThe Secretary of the
				Treasury shall have access to the information in the National Directory of New
				Hires for purposes of administering the Internal Revenue Code of
				1986.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
				504.Clarification
			 of taxpayer privacy by improvement of investigative disclosure statute
				(a)In
			 generalParagraph (6) of section 6103(k) is amended—
					(1)by inserting
			 (A) In
			 general.— before An internal revenue
			 officer, and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)Identity
				disclosureNothing in this section shall be construed to prohibit
				agents of the Department of the Treasury from identifying themselves, their
				organizational affiliation, the identity of the subject of an investigation,
				and the nature of such investigation when contacting third parties either in
				writing or
				otherwise.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
				505.Authorization
			 for Financial Management Service retention of transaction fees from levied
			 amountsNotwithstanding any
			 other provision of law, the Financial Management Service may charge the
			 Internal Revenue Service, and the Internal Revenue Service may pay the
			 Financial Management Service, a fee sufficient to cover the full cost of
			 implementing a continuous levy program under subsection (h) of section 6331 of
			 the Internal Revenue Code of 1986. Any such fee shall be based on actual levies
			 made and shall be collected by the Financial Management Service by the
			 retention of a portion of amounts collected by levy pursuant to that
			 subsection. Amounts received by the Financial Management Service as fees under
			 that subsection shall be deposited into the account of the Department of the
			 Treasury under section 3711(g)(7) of title 31, United States Code, and shall be
			 collected and accounted for in accordance with the provisions of that
			 section.
			VIClarification of
			 penalties and liabilities
			601.Clarification
			 of penalty for failure to comply with electronic filing requirements
				(a)In generalPart I of subchapter B of chapter 68 is
			 amended by inserting after section 6720C the following new section:
					
						6720D.Failure to file certain returns
				electronically
							(a)In generalAny person who fails to file a return
				described in section 6651 or 6652(c)(1) in electronic form as required under
				section 6011(e) shall pay a penalty equal to—
								(1)$5,000, in the
				case of an organization required to file the return described in section
				6033(a)(1), and
								(2)$25,000, in any other case.
								(b)No penalty for
				additional failuresNo person shall pay more than one penalty
				under this section in a taxable year.
							(c)Exception where
				no return filedIf a penalty
				is imposed under section 6651(a)(1) or 6652(c)(1) with respect any failure, the
				penalty under subsection (a) shall not apply.
							(d)Deficiency
				procedures not To applySubchapter B of chapter 63 shall not apply
				in respect of the assessment or collection of any penalty imposed by this
				section.
							.
				(b)Clerical amendmentThe table of sections for part I of
			 subchapter B of chapter 68 is amended by inserting after the item relating to
			 section 6720C the following new item:
					
						
							Sec. 6720D. Failure to file
				certain returns
				electronically.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to returns required to be filed on or after January 1,
			 2013.
				602.Increase in
			 penalty on paid preparers who fail to comply with earned income tax credit due
			 diligence requirements
				(a)In
			 generalSection 6695(g) is amended by striking
			 $100 and inserting $500.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to returns required to be filed after December 31,
			 2012.
				603.Increase in
			 penalties for repeated and willful failure to file tax return
				(a)In generalSection 7203 is amended—
					(1)in the first sentence, by striking
			 Any person and inserting the following:
						
							(a)In GeneralAny
				person
							,
				
					(2)in the third sentence, by striking
			 section and inserting subsection, and
					(3)by adding at the end the following new
			 subsection:
						
							(b)Aggravated Failure To File
								(1)In generalIn the case of any failure described in
				paragraph (2), the first sentence of subsection (a) shall be applied by
				substituting—
									(A)felony for
				misdemeanor,
									(B)$250,000 ($500,000 for
				$25,000 ($100,000, and
									(C)5 years for 1
				year.
									(2)Failure describedA failure described in this paragraph
				is—
									(A)a failure to make a return described in
				subsection (a) for any 3 taxable years occurring during any period of 5
				consecutive taxable years if the aggregate tax liability for such period is not
				less than $50,000, or
									(B)a failure to make a return by any person
				who has income attributable to conduct punishable as a felony under State or
				Federal law, where such income gives rise to a requirement to make a
				return.
									.
					(b)Penalty may be applied in addition to other
			 penaltiesSection 7204 is
			 amended by striking the penalty provided in section 6674 and
			 inserting the penalties provided in sections 6674 and
			 7203(b).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to returns required to be filed after December 31,
			 2012.
				604.Clarification
			 of employee leasing companies liability for clients' Federal employment
			 taxesWith respect to
			 employment tax returns required to be filed with respect to wages paid on or
			 after January 1, 2013, the Secretary of the Treasury shall issue regulations
			 establishing—
				(1)standards for holding employee leasing
			 companies jointly and severally liable with their clients for Federal
			 employment taxes under chapters 21, 22, 23, and 24 of the Internal Revenue Code
			 of 1986, and
				(2)standards for holding such companies solely
			 liable for such taxes.
				605.Extension of
			 statute of limitations where State or local adjustment affects Federal tax
			 liability
				(a)In
			 generalSubsection (c) of section 6501 is amended by adding at
			 the end the following new paragraph:
					
						(11)State and
				local tax adjustments affecting Federal tax liabilityIf any
				return, amended return, or other adjustment with respect to State or local
				taxes results in an increase of Federal tax liability for a taxable year (as
				reported by the taxpayer in an amended Federal return or as determined by the
				Secretary on the basis of information sharing with State or local revenue
				authorities), the period for the assessment of such increase shall not expire
				until the later of—
							(A)1 year after the
				date the taxpayer first files an amended Federal return reflecting such
				increase, or
							(B)2 years after the
				date the Secretary first receives information relating to such increase from
				State or local revenue authorities.
							Any
				further amended returns or information sharing with respect to such increase
				shall not further extend the period specified in the preceding
				sentence..
				(b)Credits and
			 refunds
					(1)In
			 generalSubsection (b) of section 6511 is amended by adding at
			 the end the following new paragraph:
						
							(3)State and local
				tax adjustments affecting Federal tax liabilityIf any return,
				amended return, or other adjustment with respect to State or local taxes
				results in an increase of Federal tax liability for a taxable year (as reported
				by the taxpayer in an amended Federal return or as determined by the Secretary
				on the basis of information sharing with State or local revenue authorities),
				the period during which the taxpayer may claim a credit or refund offsetting
				such increase shall not expire until the later of—
								(A)1 year after the
				date the taxpayer first files an amended Federal return reflecting such
				increase and stipulating that such amendment relates to an adjustment with
				respect to State or local tax, or
								(B)2 years after the
				date the Secretary first receives information relating to such increase from
				State or local revenue authorities.
								Any
				further amended returns or information sharing with respect to such increase
				shall not further extend the period specified in the preceding
				sentence..
					(2)Conforming
			 amendmentParagraph (1) of section 6511(b) is amended by striking
			 No credit and inserting Except as provided in paragraph
			 (3), no credit.
					(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 the due date for which is after December 31, 2012.
				606.Elimination of
			 restriction on offsetting refunds from former residents
				(a)In
			 generalSection 6402(e)
			 (relating to collection of past-due, legally enforceable State income tax
			 obligations) is amended by striking paragraph (2) and by redesignating
			 paragraphs (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), and
			 (6), respectively.
				(b)Elimination of
			 10-Year restrictionSubparagraph (B) of section 6402(e)(5) is
			 amended—
					(1)by striking , and which has not been
			 delinquent for more than 10 years, and
					(2)by inserting
			 and after not collected,.
					(c)Effective
			 dateThe amendments made by this section shall apply to refunds
			 payable for taxable years ending after the date of the enactment of this
			 Act.
				VIIUnderstanding
			 the tax gap
			701.Tax gap
			 strategy and reports
				(a)Comprehensive
			 strategy for reducing the tax gap
					(1)In
			 generalThe Secretary of the Treasury shall submit to Congress
			 comprehensive and detailed reports on a strategy for reducing the tax gap. Such
			 reports shall include—
						(A)a detailed
			 assessment of the major sources and causes of the tax gap, and
						(B)a goal for
			 reducing the tax gap and components of the tax gap.
						(2)Time for
			 submitting reports
						(A)Initial
			 reportThe first report required under paragraph (1) shall be
			 submitted not later than December 31, 2012.
						(B)Subsequent
			 reportsThe Secretary of the Treasury shall submit additional
			 reports under paragraph (1) not later than 5 years after the date on which the
			 most recent preceding report was submitted under paragraph (1).
						(3)Use of
			 dataAny report submitted under this subsection shall, wherever
			 possible, be based on empirical data, agency-conducted tests, and quantitative
			 evidence.
					(b)Annual tax gap
			 report
					(1)In
			 generalNot later than December 31 of each year beginning after
			 2012, the Secretary of the Treasury shall submit to Congress a report on the
			 most recent estimates of the tax gap.
					(2)Matters
			 includedThe report submitted under paragraph (1) shall
			 include—
						(A)an update on any
			 studies and pilot projects of the Internal Revenue Service associated with
			 specific areas of the tax gap,
						(B)an assessment of
			 how the Internal Revenue Service has aligned its enforcement and compliance
			 efforts with the goals and recommendations set forth in the most recent report
			 submitted under subsection (a),
						(C)a detailed
			 assessment of how effectively the Internal Revenue Service is making full use
			 of the collected information to determine the causes of, and potential
			 solutions for, the tax gap,
						(D)a detailed
			 assessment of the benefits gained from the tax gap estimation and analysis
			 efforts, including service and enforcement improvements, regulatory changes,
			 and statutory changes resulting from those efforts, and
						(E)an update and
			 detailed assessment of enforcement initiatives of the Internal Revenue Service,
			 including information sharing between the Internal Revenue Service and State
			 revenue agencies.
						(c)Tax
			 gapFor purposes of this section, the term tax gap
			 means, with respect to any tax year, the difference between—
					(1)the amount of
			 taxes owed by taxpayers under the Internal Revenue Code of 1986 for such tax
			 year, and
					(2)the amount of
			 revenue paid voluntarily and timely by taxpayers under such Code for such tax
			 year.
					702.Studies on the
			 impact of tax gap legislation
				(a)Study of return
			 on investment
					(1)Matters
			 studied
						(A)In
			 generalThe Secretary of the Treasury shall conduct a study
			 on—
							(i)the
			 revenue increases, and
							(ii)the
			 costs,
							with
			 respect to tax gap legislation.(B)Tax gap
			 legislationFor purposes of this section, the term tax gap
			 legislation means the provisions of, and amendments made by—
							(i)this Act,
							(ii)section 403 of
			 the Energy Improvement and Extension Act of 2008 (relating to broker reporting
			 of customer's basis in securities transactions),
							(iii)section 3091 of
			 the Housing Assistance Tax Act of 2008 (relating to returns relating to
			 payments made in settlement of payment card and third party network
			 transactions), and
							(iv)such other Acts,
			 as determined appropriate by the Secretary of the Treasury.
							(2)Revenue
			 increasesThe revenue increases considered in the study conducted
			 under paragraph (1) shall include—
						(A)revenue collected
			 from enforcement efforts,
						(B)revenue increases
			 from voluntary compliance by taxpayers in response to tax gap legislation
			 (including cases in which the Internal Revenue Service has not yet effectively
			 or fully implemented a data matching system), and
						(C)any other
			 revenue, administrative, or other cost savings to the Government and to
			 taxpayers.
						(3)CostsThe
			 costs considered in this study conducted under paragraph (1) shall
			 include—
						(A)administrative
			 and other costs of the Internal Revenue Service,
						(B)compliance costs
			 to taxpayers, and
						(C)compliance costs
			 to any affected third parties, such as persons required to file information
			 returns.
						(b)Reports
					(1)Initial
			 report
						(A)In
			 generalNot later than 4 years after the date of the enactment of
			 this Act, the Secretary of the Treasury shall submit to Congress a report on
			 the matters studied under subsection (a).
						(B)Assessment with
			 respect to data limitationsThe report under subparagraph (A)
			 shall include—
							(i)an
			 assessment of the limitations of the Internal Revenue Service with respect to
			 the collection of data used to assess the matters studied under subsection (a),
			 and
							(ii)recommendations
			 regarding steps to overcome any such limitations.
							(2)Follow-up
			 report
						(A)In
			 generalNot later than 3 years after the date on which the report
			 under paragraph (1) is submitted, the Secretary of the Treasury shall submit to
			 Congress a follow-up report on the matters studied under subsection (a).
						(B)Assessment with
			 respect to implementation of recommendationsThe report under
			 subparagraph (A) shall include an assessment on the implementation of the
			 recommendations included in the report submitted under paragraph (1).
						703.Reports on
			 worker misclassification
				(a)In
			 generalThe Secretary of the
			 Treasury shall submit to Congress the following reports on worker
			 misclassification:
					(1)A
			 report each fiscal year on worker classification which shall include the total
			 number of examinations of employers initiated because of suspected worker
			 classification issues, the total number of examinations that included
			 determinations on worker classification issues, the amount of additional tax
			 liabilities associated with worker classification enforcement actions, the
			 number of workers reclassified as a result of these actions, the number of
			 requests for Determination of Worker Status (Form SS–8), and technical guidance
			 on how to understand the data provided in the report.
					(2)A report each
			 fiscal year in which new statistically valid data is compiled and interpreted
			 on worker classification, prepared on the basis of information gathered during
			 an Employment Tax Study conducted by the National Research Program (NRP) of the
			 Internal Revenue Service. Such report shall provide statistical estimates of
			 the number of employers misclassifying workers, the number of workers
			 misclassified, the industries involved, data interpretations and conclusions,
			 and a description of the impact of improper worker classification on the
			 employment tax gap.
					(b)Time for
			 submitting reportsThe first reports required under subsection
			 (a) shall be submitted not later than 3 years after the date of the enactment
			 of this Act.
				
